Citation Nr: 0806007	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-28 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for a fungus 
infection of the left ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran had active service from October 1942 to October 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2007, 
the veteran testified at a videoconference Board hearing.  A 
motion to advance the case on the docket was granted in May 
2007.  In June 2007, the Board remanded the case for further 
development.


FINDING OF FACT

The veteran's fungus infection of the left ear is not 
manifested by swelling, dry and scaly or serous discharge, 
and itching requiring frequent and prolonged treatment.


CONCLUSION OF LAW

The criteria for a compensable rating for a fungus infection 
of the left ear are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.87, Diagnostic Code 6210 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased rating claim, VA must notify the claimant that 
he must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life.  See Vazquez-Flores v. Peake, No. 
05-0355 (U.S. Vet. App. January 30, 2008).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, 487 F.3d 881. 

In this case, in an August 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA and the 
need for the veteran to advise VA of or submit any further 
evidence he has in his possession that pertains to the claim.  
Specifically, the letter asked the veteran to submit evidence 
showing that his disability has increased in severity, 
including statements from a doctor containing physical and 
clinical findings; statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner the disability has become worse; 
a personal statement describing the diagnosis, frequency and 
severity and other involvement, extension and additional 
disablement caused by the disability; and records from 
current or former employers.  

Additionally, a June 2007 letter reiterated the above, and 
advised the veteran of the information and evidence needed to 
establish a disability rating and an effective date.  
Specifically, the letter referred to the use of diagnostic 
codes in rating disabilities and noted as a factor in 
determining the rating the impact of the condition and 
symptoms on employment.  The case was last readjudicated in 
October 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
veteran's service treatment records and post-service medical 
records and examination reports.  In addition, on his July 
2004 claim, the veteran stated that he was treated 
exclusively at the Wilkes-Barre VA Medical Center (MC) and 
that he receives no outside treatment.  In this regard, the 
Board observes that treatment records from the above VAMC 
have been associated with the claims file.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for an increased 
rating, the avenues through which he might obtain such 
evidence and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claim, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the veteran.  See Sanders, 487 F.3d 
881.  Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a veteran 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The veteran's fungus infection of the left ear has been 
assigned a noncompensable rating under Diagnostic Code 6210, 
38 C.F.R. § 4.87 (2007), which provides for a maximum 10 
percent rating where chronic otitis externa is exhibited by 
swelling, dry and scaly or serous discharge, and itching 
requiring frequent and prolonged treatment.  

Where the criteria for a compensable rating under a 
diagnostic code are not met, and the Rating Schedule does not 
provide for a zero percent evaluation, a zero percent 
evaluation will be assigned when the required symptomatology 
is not shown.  38 C.F.R. § 4.31 (2007).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony, service treatment records, private medical 
records, VA medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran was afforded a VA ear, nose and throat 
examination in September 2004.  The veteran reported that he 
had trouble hearing and he denied that he had any trouble 
with ear infections, including any history of fungus 
infections or dizziness.  The examiner noted that the 
physical examination revealed that the veteran's tympanic 
membranes were clear, that both ear canals were patent and 
that pinnae were normal.  The impression was a grossly normal 
ear, nose and throat examination.  The examiner commented 
that there was no history of any chronic otitis, draining 
ears or tympanic membrane perforation.

At the May 2007 Board hearing, the veteran indicated that he 
had ear infections on a recurring basis.

VA treatment notes fail to show a chronic fungus infection of 
the left ear.  Of note, a February 2004 note reflects no 
aural discharge and intact tympanic membrane.  An October 
2004 note reflects an unremarkable otoscopic examination.  
November 2005 and December 2006 notes reflect no aural 
discharge and intact tympanic membrane.  Lastly, an August 
2007 ear irrigation clinic note reflects no chronic ear 
infections and no prior problem with ear irrigations.  

A September 2007 VA examination report reflects no history of 
recurrent infection or discharge and findings of a normal 
examination of the left ear.  The examiner diagnosed the 
veteran with a resolved fungal infection of the left ear, no 
residual clinical signs or symptoms of a fungus infection of 
the left ear, and bilateral hearing loss not related to a 
fungus infection of the left ear.

Given the above, the Board finds that the veteran's fungus 
infection of the left ear is not manifested by chronic otitis 
externa exhibited by swelling, dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  Thus, the criteria for a compensable rating under 
Diagnostic Code 6210 are not met, and the zero percent 
evaluation is continued.  38 C.F.R. § 4.31.

The Board has considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the veteran's disability.  After review, 
however, the Board observes that no other diagnostic code 
provides for a higher rating based on the evidence of record.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

A compensable rating for a fungus infection of the left ear 
is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


